Citation Nr: 1702729	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension, to include as secondary to diabetes mellitus, and, if so, whether service connection may be granted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to August 7, 2011, and 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1976, and February 1982 to February 1985, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision declined to reopen a claim of entitlement to service connection for hypertension and granted entitlement to service connection for PTSD, assigning an initial 30 percent rating effective April 17, 2009.  A subsequent rating decision in December 2011 granted a higher initial staged rating of 50 percent for PTSD, effective August 7, 2011.

In his January 2011 substantive appeal the Veteran requested a Board videoconference hearing.  However, in March 2011, he withdrew the Board hearing request and asked for a hearing before a Decision Review Officer (DRO) instead.  The DRO hearing was held in September 2011.  

In August 2014, the Board remanded the case for additional development.  As discussed below, the Board finds that a portion of the resulting development is not in substantial compliance with its remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted unemployability due at least in part to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Veteran's hypertension, sleep apnea and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision the RO denied the Veteran's claim of service connection for hypertension.  In a January 2008 letter the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the December 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  Effective April 17, 2009, the evidence shows that the Veteran's PTSD was manifested by social and occupational impairment with reduced reliability and productivity due to such symptoms as: difficulty concentrating, anger, isolation, irritability, exaggerated startle response, hypervigilance, violent nightmares, depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful circumstances including work.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Effective April 17, 2009, the criteria for an initial rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran as to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

The Board's August 2014 remand directed that notice be provided to the Veteran relevant to his claims for secondary service connection and new and material evidence, and giving him the opportunity to provide authorization for private providers.  Such notice was provided in a letter dated in September 2014 and the Veteran responded later that month with a release and lay evidence.  The Board thus finds that the AOJ substantially complied with these remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board's August 2014 remand directed that the AOJ attempt to locate missing STRs dated from 1967 to February 1970, including via the NPRC.  If the records could not be located, the AOJ was to notify the Veteran.  The record contains past unsuccessful attempts to obtain these missing STRs.  See VA Memos dated August 2007, November 2007, and May 2010.  In September 2014, the AOJ contacted the NPRC again and obtained military personnel records; however, the only outstanding STR found was the 1967 Enlistment Report of Medical Examination.  

While the Veteran does not appear to have been notified of the results of this most recent attempt, he was notified in a May 2010 VA Memorandum of a Formal Finding of Unavailability of the STRs from 1967 to February 1970.  The Board finds that any error made by VA in not providing a second notification of the Formal Finding of Unavailability is harmless and no prejudice results to the Veteran, as STRs dated from 1967 to 1970 would not be relevant to the issues on appeal.  Specifically, the Veteran testified at his September 2011 DRO hearing that hypertension had its onset shortly after his 1985 separation from service, and that he was not treated in service for sleep difficulties (sleep apnea).  See Hearing Transcript at 21-22.  The appeal period for a higher rating for PTSD begins April 2009.  Thus, the Board finds that there has been substantial compliance with this remand directive.

The Board's August 2014 remand directed that outstanding VA medical records dated from September 2010 be obtained; these have been associated with the claims file.  In response to the remand, in September 2014 the Veteran provided a release for Vet Center treatment records.  Identified Vet Center treatment records have been obtained.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA PTSD examinations in September 2010, October 2011, and October 2014.  The resulting medical opinions are adequate as they are based on examination of the Veteran and review of the claims file; discuss the Veteran's medical history; describe the disability and associated symptoms and impairment in detail; and contain clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that his PTSD symptoms have worsened in severity since the most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  Accordingly, the Board need not further address their adequacy and a new examination is not required.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the October 2014 examination is pursuant to the Board remand and includes the requested Global Assessment of Function (GAF) score and a discussion of the impact of PTSD symptoms on the Veteran's employability.  The Board finds that the AOJ substantially complied with the remand orders described above and no further action is necessary.  D'Aries; Dyment.  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his higher rating and service connection claims.  The DRO explained the issues fully and asked questions to identify any outstanding relevant treatment records, including verifying that identified hypertension treatment records from the Belton Clinic dating back to 1985 had already been requested and confirming that the Veteran did not have such records in his possession.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Scott.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.

II.  New and material evidence

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Id.  In August 2012, October 2012, and January 2015 supplemental statements of the case, the AOJ reopened the Veteran's claim of entitlement to service connection for hypertension and denied it on the merits.  The Board herein grants the Veteran's claim to the extent that it is reopened.  Therefore, he is not prejudiced by the Board's actions herein.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A December 2007 rating action denied service connection for hypertension.  The Veteran did not file an NOD with the December 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

Evidence submitted since the December 2007 rating decision includes private and VA treatment records, hearing testimony, lay submissions, and an October 2012 VA compensation and pension medical opinion.  These records were not previously submitted to agency decisionmakers and are therefore new.  Shade.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  Here, the new evidence has already triggered the duty to assist, resulting in the opinion provided in October 2012 by a VA examiner.  The Board thus reopens the Veteran's claim of entitlement to service connection for lumbosacral strain for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Higher rating claim

The Veteran's PTSD is currently rated 30 percent disabling prior to August 7, 2011, and 50 percent disabling thereafter.  He contends that throughout the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  As explained below, the Board agrees that a higher rating is warranted prior to August 7, 2011, but not thereafter.

Disability evaluations are determined by the application of The Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

On August 4, 2014, this appeal had already been transferred and docketed at the Board.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application, as this appeal was no longer pending before the AOJ on that date.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).  

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders and 38 C.F.R. § 4.130, DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  The Board finds the Veteran competent to report his symptoms and their effects on his social and occupational functioning, and finds his lay evidence and testimony credible.

In a September 2016 Informal Hearing Presentation, the Veteran's representative argued that "In order to establish a 100 percent rating under Diagnostic Codes 9400-9411, it is sufficient that only one of the three criteria be met.  Johnson v. Brown, 7 Vet. App. 95, 96 (1994)."  However, Johnson applied PTSD regulations and criteria that no longer exist (former 38 C.F.R. § 4.132) and is not applicable here.  Additionally, the representative stated: "[T]he symptomatology of the PTSD disability seems to be much more severe than the current 50 percent.  Nearly all the symptomatology boxes are checked on the examination paperwork."  This mischaracterizes the October 2014 VA examination report, which uses a computerized format wherein only the boxes checked by an examiner are printed in the report.

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period (beginning April 17, 2009), the criteria for a rating of 50 percent are met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty concentrating, anger, isolation, irritability, exaggerated startle response, hypervigilance, violent nightmares, depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful circumstances including work.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during the appeal period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.  As the analysis turns primarily on whether there are "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood," the Board will organize its analysis around these areas.  The Veteran was not in school during the appeal period, so that area is not applicable.

Mood

The Veteran's current 50 percent rating contemplates a significant level of mood-related symptoms.  Specifically, DC 9411 describes occupational and social impairment with reduced reliability and productivity manifesting as: flattened affect, panic attacks more than once a week, and disturbances of motivation and mood.

The criteria for a 70 percent rating describe occupational and social impairment with a "deficiency" in the area of mood as including impaired impulse control, such as unprovoked irritability with periods of violence; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; suicidal ideation; and neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, DC 9411.  

Anxiety and depression are two of the Veteran's chief symptoms and the record demonstrates depressed mood, anxiety, disturbances of motivation and mood, exaggerated startle response and hypervigilance.  However, the frequency, duration, and severity of these symptoms do not rise to the level of near-continuous at any point during the appeal period.  The evidence shows that the Veteran's mood symptoms were at their worst in 2009 when he began treatment and improved over time as he stabilized on medication and continued therapy.  However, even in 2009, VA and Vet Center treatment records show that his anxiety and depression were not near-continuous.  VA clinicians and examiners assigned GAF scores of 60 or higher, reflecting moderate symptoms and occasional difficulty in functioning.  VA and Vet Center treatment records show that the Veteran "remains stable and improved over time as measured from previous visits" (April 2012 VA treatment record) and "[o]verall presentation [is] largely stable in terms of mood" (August 2014 VA treatment record).  

In his October 2010 NOD, the Veteran stated that he has "panic attacks at least 4x weekly[;] sometimes happen daily."  However, medical evidence shows that these incidents are characterized by his treating psychiatric caregivers as anxiety attacks and not panic attacks.  For example, in a September 2010 Vet Center treatment record, the Veteran described an incident at work that has caused a "panic attack" but the clinician termed it "an anxiety attack."  In a November 2010 Vet Center record, the Veteran reported "he has had no anxiety attacks in some time" and the counselor stated, "Veteran has reduced anxiety to acceptable levels."  In his next VA psychiatry appointment in December 2010, the staff psychiatrist states that at work the Veteran "has some occasional anxiety attacks (these don't meet criteria for panic attacks)."  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that the clinical distinction between the diagnosis of a panic attack versus other anxiety symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, while the Veteran is competent and credible to report his symptoms, he is not competent to diagnose a panic attack.  Conversely, the Board finds the Vet Center and VA medical professionals do have the training to make such diagnoses.  Accordingly, the Board finds the medical evidence regarding panic attacks to be more probative than the lay evidence.

Numerous VA treatment records dated from March 2010 through August 2014 describe the Veteran's mood as "okay," "fine overall," "feels good," "pretty good," "good," and "all right."  In a December 2013 his VA treatment plan is described as: "My mood has been stable and I want to maintain that stability."  Many Vet Center treatment records during the period show "normal" or euthymic affect.  At the September 2011 hearing, the Veteran reported bouts of depression every two to three weeks, and anxiety still occurred on medication but it wasn't as volatile, though he had outbursts from time to time.  Thus, even though there are reports of anxious, dysthymic, agitated, or depressed mood interspersed throughout the appeal period, the evidence does not show near-continuous panic or depression. 

As for impaired impulse control, the Veteran did report anger and unprovoked irritability, but the irritability and impulses did not lead to violence.  Vet Center records contain one exception described in July 2013 when his adult son became verbally abusive toward him and "this descended to violence."  However, this was an isolated incident and overall both the 2010 and 2014 VA examiners found good and sufficient impulse control.

In March 2009 the Veteran began treatment at the Vet Center.  In his initial treatment plan dated that month, he reported "suicidal thoughts triggered by anxiety or feeling overwhelmed at home" but "reports no current suicidal thoughts or plan."  In numerous Vet Center and VA treatment records, and at all three VA examinations, the Veteran denied any suicidal ideation.  Thus, the March 2009 report appears to have been an isolated incident and the symptom has not recurred.

None of the numerous VA and Vet Center treatment records or VA examinations note a hygiene problem.  Similarly, his grooming and appearance were regularly found to be neat, clean, and appropriate.

Summary

Throughout the appeal period, the evidence does not show a degree of panic or depression rising to the level of near-continuous, impaired impulse control with violence, or the suicidal ideation or hygiene symptoms contemplated by a 70 percent rating.  Instead, the Veteran's disturbances of motivation and mood are most nearly approximated by his current 50 percent disability rating.

Interpersonal relations

The rating criteria differentiate between the type and degree of the symptoms, or their effects, that would justify a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships) versus a 70 percent rating (inability to establish and maintain effective relationships).

The evidence shows that the Veteran has a good relationship with his spouse, sometimes rocky relationship with his adult son, and maintains some friends.  He has been married to his spouse for about 35 years and treatment records show that the Veteran was often most concerned about the effect of his PTSD symptoms on his relationship with his spouse.  While there are some reports of tension and outbursts at home, and sometimes verbal abuse toward his spouse, he often reported that she is understanding and supportive.  In an October 2009 VA treatment record, spousal support is listed as a strength.  At the 2011 VA examination he described the relationship as fair with ups and down.  At the 2014 VA examination he described the marriage as "very good."  He and his spouse go on trips, to the movies, church, and shopping.  He has two adult sons, one of which is from a prior marriage and with whom there is a distant but not hostile relationship.  His younger adult son lived at home for part of the appeal period and this relationship was often rocky.  While the Veteran can be isolative and avoid crowds, he engages in hobbies with a social component, including playing music in bands several times a week and volunteering with the police as a scuba diver.  He also participated in regular group therapy for years at the Vet Center.  A September 2013 Vet Center treatment record notes he is an assistant chaplain in the Korean War Veterans Association and describes an instance of going out of his way to help a friend in need.

The Veteran's relationship with his spouse has been significantly impacted by his symptom of violent nightmares throughout the appeal period.  These pose an ongoing problem because he unconsciously acts violently while they occur.  During nightmares, he has pulled his spouse's hair, hit her, and choked their pet dog.  As a result, they have often had to sleep in separate rooms and there has been concern for his spouse's safety during the nightmares. 

Considering all of the above, the Board finds that while the Veteran clearly experiences difficulty establishing and maintaining effective relationships, he is not unable to do so.  Thus, the Board finds that throughout the appeal period the Veteran's social impairment in the area of interpersonal relations most nearly approximates that contemplated by a 50 percent disability rating.

Judgment

The Veteran was found to have either fair, good or adequate judgment at the 2014 VA examination, March 2009 Vet Center intake assessment, and in VA and Vet Center treatment records dated in August 2009, October 2009, December 2013, February 2014, and August 2014.  At the 2010 VA examination, the Veteran understood the outcome of his behavior and the 2011 examiner did not find a deficiency in the area of judgment.  The Board finds that the evidence does not show an impairment, much less a deficiency, of judgment at any time during the appeal period.

Thinking

The rating criteria provide examples of the type and degree of the symptoms, or their effects, that would justify a 70 percent rating versus a 50 percent rating as to the area of thinking.  A 50 percent rating is warranted for symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking.  The more severe level of impairment warranting a 70 percent rating is characterized by obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; and spatial disorientation.

There is no evidence of circumstantial, circumlocutory, stereotyped, intermittently illogical, obscure, or irrelevant speech.  There are isolated incidents of rapid pressured or hurried speech (March 2009 Vet Center record and January 2010 VA treatment record).  However, the majority of the record shows normal speech.  His speech was "unremarkable, spontaneous, clear, and coherent" at the 2010 VA examination and normal at the 2014 VA examination.  Speech was normal in rate and rhythm at VA appointments in August 2009, October 2009, and August 2014.  

Poor memory was noted in the Veteran's initial VA psychiatric appointment, and at the March 2009 Vet Center evaluation impaired memory was noted.  In his NOD, the Veteran stated he has poor short term memory and had to write everything down.  In his February 2011 substantive appeal he stated that he doesn't understand complex commands and his long and short term memory are deteriorating.  At his September 2011 hearing he testified that he had memory problems and had to write all of his appointments down.  The 2011 VA examiner found mild memory loss, such as forgetting names, directions, or recent events.  The Board finds that the frequency, severity, and duration of this symptom most closely approximates a 50 percent rating, which contemplates difficulty in understanding complex commands and impairment of short- and long-term memory.

The January 2009 initial VA treatment record noted clear thought process and no formal thought disorder but "very skewed" and off topic thinking at times.  In February 2009 a Vet Center record noted organized thinking, but in March 2009 there was disorganized thinking and rambling.  Difficulty concentrating was reported in a January 2009 VA treatment record and by all three VA examiners.  The Veteran's thoughts were variously described as logical, coherent, goal-directed, intact, and without bizarre content in VA treatment records dated February 2009, August 2009, October 2009, January 2010, March 2010, May 2010, August 2010, August 2012, and August 2014.  A September 2013 Vet Center record noted clarity of thought with goal-oriented emphasis.  The 2010 examiner found thought content and process unremarkable, and the 2011 examiner found no impaired abstract thinking.  The 2014 examiner found linear, logical, and goal directed thought without indications of derailment.  While the Veteran may have some difficulty with concentration and memory, the Board finds that the frequency, severity, and duration of these symptoms are not sufficient to constitute a deficiency in the area of thinking that produces more than reduced reliability and productivity.  Moreover, impaired abstract thinking is contemplated by a 50 percent disability rating.

Without exception, the Veteran was oriented times three at all assessments.  There are three isolated Vet Center notes in March, July, and September 2014 where the counselor noted the Veteran appeared to be delusional.  In the March 2009 Vet Center intake record the Veteran reported hallucinations; namely "seeing things he calls 'phenomenon' that he cannot explain" like unexplained phone calls and TV activity, lights on that he has already turned off, shadows in the corner of his eyes, and once a flying saucer.  However, neither hallucinations nor delusions are reported in any of the other numerous treatment records and the 2010 and 2014 VA examiners affirmatively found no hallucinations, obsessions, or delusions.  The Board does not find these isolated incidents sufficient to constitute an impairment in the area of thinking that produces more than reduced reliability and productivity.  

The Board finds that the evidence does not show a deficiency in the area of thinking at any time during the appeal period.

Work

The rating criteria show that a 50 percent rating is characterized by symptoms that result in reduced reliability and productivity, to include difficulty establishing and maintaining effective work relationships.  The more severe level of occupational impairment warranting a 70 percent rating is characterized by difficulty in adapting to stressful circumstances including work or a worklike setting or an inability to establish and maintain effective work relationships.

From the earliest Vet Center records in February and March 2009, the Veteran and his counselor discussed that the Veteran "has only 21/2 years until retirement, and wants to work on ways to deal with stress at work."  Many of his Vet Center and VA treatment records addressed coping mechanisms for stress at work.  In August 2010 he was marked down in two categories at work due to conflicts with coworkers and in his February 2011 substantive appeal he stated that his employer removed people around him that caused him to react badly.  In September 2010 he had a confrontation at work when a coworker startled him, resulting in an anxiety attack and threats made against the coworker.  This led to a discussion with superiors who wanted him to seek psychiatric care, unaware that he was already in treatment. 

Treatment records also show the Veteran successfully using coping skills at work.  In several Vet Center notes he reports work is going well, especially when he received additional support from his employer to help with an increasing workload.  In August 2010 he shared a "layered approach that included assertiveness, space, and time as a measure of distance to control [a difficult] patient."  In September 2010 he told his VA psychiatrist that he "does still have anxiety at work, though he can continue to work."  In November 2010, he reported to his Vet Center counselor that work was going better and he was using the techniques and skills discussed in individual and group therapy.  "He spoke of several incidents at work and how he had handled them with good affect."

He testified at his hearing that he retired in early 2011 primarily due to the effects of his non-service-connected irritable bowel syndrome (later diagnosed as Crohn's disease), combined with anxiety.  He would have preferred to stay on the job if not for those symptoms.  Since retiring, the Veteran has worked as a professional musician, playing in multiple bands up to three nights per week and on weekends and traveling to other cities for gigs.

The 2010 VA examiner noted that his PTSD affected occupational functioning in that it caused "poor social interaction" and that anger control problems resulted in a "hard time getting along with coworkers."  The 2011 VA examiner checked the symptom box for "difficulty in adapting to stressful circumstances, including work or a worklike setting."  The 2014 examiner checked the symptom boxes for both difficulty and inability to establish and maintain effective relationships.

While the 2011 and 2014 examiners endorsed one or two symptoms that can be indicative of a 70 percent rating, they both still found that his overall level of occupational and social impairment was only "with reduced reliability and productivity."  Additionally, the Veteran's GAF scores throughout the appeal period ranged from 60 to 75, reflecting only a moderate to mild impairment.  The GAF scores do not support a finding that he has the severe symptomatology that would warrant a 70 percent rating.

The record shows that before he retired from his job as a dental x-ray technician at Fort Hood in February 2011, the Veteran's anxiety, irritability, anger, and stress at work resulted in reduced reliability and productivity and difficulty establishing and maintaining work relationships.  However, the Board does not find an inability to maintain work relationships or a deficiency at work, as the Veteran was able, with counseling, to continue working for two years until he reached his retirement age goal. 

Conclusion

The Veteran's PTSD produced symptoms of sufficient frequency, severity, and duration to result in social and occupational impairment with reduced reliability and productivity, but not deficiencies in most areas.  The Board finds that, effective April 17, 2009, a 50 percent disability evaluation contemplates the severity of the Veteran's disability, and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

D.  Extraschedular 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the established schedular rating criteria are adequate to describe the severity and symptoms of the Veteran's PTSD.  That disability is characterized by irritability, depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful circumstances including work.  These manifestations are contemplated by the rating criteria.  The enumerated symptoms in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  The Board has accordingly considered all of the Veteran's psychiatric symptoms in its analysis of the Veteran's overall social and occupational impairment levels, including those not enumerated in the rating schedule (e.g., difficulty concentrating, anger, isolation, exaggerated startle response, hypervigilance, violent nightmares).  The Board finds that the Veteran has not described functional effects of PTSD that are "exceptional" or not otherwise contemplated by the assigned evaluations.

As part of the first Thun element, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, "[t]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, No. 14-3390 (Feb. 26, 2016) (citing Thun, 22 Vet. App. 115; Robinson v. Peake, 21 Vet. App. 545, 552 (2008)).  Here, neither the record nor the Veteran reasonably raises the argument that extraschedular consideration is warranted for the collective impact of his service-connected PTSD and diabetes mellitus.  Thus, the Board will not address this issue further.

As the first prong of Thun has not been satisfied, the Board finds that referral of this appeal for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence to reopen a claim of service connection for hypertension has been presented; to this extent, the appeal is granted.

Effective April 17, 2009, a rating of 50 percent is granted for PTSD, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 50 percent for PTSD is denied.


REMAND

Hypertension 

Reopening the service connection claim for hypertension does not end that inquiry; the claim must now be considered on the merits.  For the reasons that follow, the Board finds that the claim must be remanded.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While a VA medical opinion was provided regarding onset of hypertension during service, the Veteran has not been provided with a VA opinion addressing secondary service connection for hypertension.  The Veteran has asserted that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  

In a November 2007 statement, the Veteran's brother (G.B.) asserted that the Veteran's hypertension was due to Agent Orange.  G.B. reported that his Vietnam tour overlapped with his brother's and "I am a registered nurse for 27 years in the state of California and I'm very adept at reporting signs/symptoms of illness."  He stated the Veteran had been taking medication for hypertension since the 1970s.  The Veteran served in the Republic of Vietnam and VA has acknowledged his Agent Orange exposure.  Although VA has not conceded a relationship between hypertension and Agent Orange, the National Academies of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence" category.  See NAS Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014).  NAS has defined this category to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  There is a "low threshold" when assessing the need for a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that a VA medical opinion is necessary in order to adjudicate the issue of entitlement to service connection for hypertension, to include as due to diabetes mellitus and/or Agent Orange exposure.

Sleep apnea

In its August 2014 remand, the Board directed that a VA examination be provided to assess the etiology of the Veteran's sleep apnea.  Specifically, the Remand directed that the examiner provide the following opinion: "Is it at least as likely as not that sleep apnea has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD?"  The resulting September 2014 VA examination report contains no such opinion.  The Board must obtain an additional medical opinion to address whether the Veteran's sleep apnea was aggravated (chronically worsened) by the Veteran's service-connected PTSD.  Stegall; El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (vacating a decision of the Board where a VA examiner did not specifically opine as to aggravation).

TDIU

The Veteran filed a claim for TDIU in June 2011.  As the Board is remanding two service connection claims in this decision, it finds that a decision on the Veteran's TDIU appeal would be premature at this time.  If these appeals are granted, the Veteran may meet the criteria under 38 C.F.R. § 4.16(a).  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of hypertension or sleep apnea symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  After completing this and any other appropriate development, obtain a medical opinion from an appropriate evaluator to address the etiology and onset of the Veteran's hypertension.  The Veteran need not be physically re-examined unless an examination is deemed necessary.  The evaluator should review the claims file and note such review in the report.  The evaluator should state whether it is at least as likely as not that the Veteran's hypertension:

a) had its onset in service.

b) manifested by February 1986 as

i. diastolic pressure predominantly 100 or more OR 

ii. systolic pressure predominantly 160 or more OR 

iii. a history of diastolic pressure predominantly 100 or more and requiring continuous medical for control.

c) was directly caused by herbicide (Agent Orange) exposure.  Please presume that the Veteran was exposed to Agent Orange in service.  Please do not rely on the fact that hypertension is not an enumerated disease under 38 C.F.R. § 3.309.

d) was caused by diabetes mellitus.

e) was aggravated by diabetes mellitus.  For legal purposes, "aggravation" is defined as a chronic worsening of the underlying condition, as opposed to a temporary worsening of symptoms.  If the Veteran's hypertension was aggravated by the diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e., the level of disability prior to the aggravation by diabetes).

The evaluator must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the evaluator cannot provide any requested opinion without resorting to speculation, please provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Ask an appropriate evaluator to review the claims file and provide a medical opinion answering the following question:

Is it at least as likely as not that sleep apnea has been aggravated by the Veteran's service-connected PTSD?

For legal purposes, "aggravation" is defined as a chronic worsening of the underlying condition, as opposed to a temporary worsening of symptoms.  If the Veteran's sleep apnea was aggravated by the PTSD, please attempt to quantify the degree of aggravation beyond the baseline level of disability (the level of disability prior to the aggravation by PTSD).

The Veteran need not be physically re-examined unless an examination is deemed necessary.  The evaluator must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the evaluator cannot provide any requested opinion without resorting to speculation, please provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then readjudicate the appeal, including the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


